FILED
                             NOT FOR PUBLICATION
                                                                           DEC 16 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


DEEPAK KUMAR MALI,                               No. 13-70428

              Petitioner,                        Agency No. A089-303-434

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 11, 2015**
                               San Francisco, California

Before: O’SCANNLAIN, SILVERMAN, and BEA, Circuit Judges.

      Petitioner Deepak Kumar Mali (“Mali”) petitions for review of the Board of

Immigration Appeals’ decision affirming denial of his application for asylum and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal.1 The immigration judge (“IJ”) determined Mali was not

credible because his representations concerning his anti-Maoist political activism

in Nepal could not be reconciled with his lack of knowledge about Nepalese

politics and the organizations to which he claimed to belong. The Board of

Immigration Appeals (“BIA”) subsequently affirmed on these grounds. We have

jurisdiction under 8 U.S.C. § 1252(a)(5).

                                            I

      To obtain reversal under the substantial evidence standard, a petitioner must

demonstrate “the evidence . . . was so compelling that no reasonable factfinder

could fail to find” in his favor. INS v. Elias-Zacarias, 502 U.S. 478, 483–84

(1992). Mali has not met this demanding standard.

      Mali claimed that he was raised in a politically active family and had been

participating in political demonstrations supporting the anti-Maoist party as early

as 1990, yet he did not know his party achieved a majority in parliament for the

first time in 1991. Even more disturbingly, although Mali told the asylum officer

that he could vote in 1999 and that he even helped distribute pamphlets for the

party’s candidates that year, he could not remember the name of their local

      1
         Mali does not challenge the BIA’s determination that he is ineligible for
relief under the Convention Against Torture; thus, the claim is waived. See Husyev
v. Mukasey, 528 F.3d 1172, 1183 (9th Cir. 2008).

                                            2
candidate—and even named the opposition candidate as the one he supported.

The IJ also determined that Mali did not sufficiently explain his failure to list his

political membership on his visa application—a conclusion that Mali does not

challenge on appeal. The record amply supports the IJ’s adverse credibility

determination.

      Mali argues that the BIA failed to provide him with a reasonable opportunity

to explain inconsistencies in his testimony. But unlike the cases cited by Mali,

there is no indication the IJ refused to consider his testimony or refused him an

opportunity to clarify his story. Moreover, even assuming that Mali testified

consistently concerning his altercations with Maoists, the Real ID Act specifically

instructs that the IJ may consider “any inaccuracies . . . without regard to whether

an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s

claim” when assessing credibility. 8 U.S.C. § 1158(b)(1)(B)(iii). The BIA

determined that Mali’s lack of knowledge of the political organizations in which he

claimed membership and changing characterizations of his political activism were

sufficient to undermine his credibility. Mali has not shown any “extraordinary

circumstances” that would “justify overturning [that] adverse credibility

determination.” Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005).

      PETITION DENIED.


                                           3